DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 08/08/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited references fail to teach, disclose or suggest all limitations of claim 1-3.  In particular, Applicant asserts that rejection of claims 1-3 under 35 U.S.C. § 103 should be withdrawal arguing that the prior art of record do not disclose the added limitations: “decoding a third syntax element, specifying a length of an additional byte in the general constraints information syntax structure, in the case that the value of the second syntax element is equal to the first value, and decoding second constraint flags in the general constraints information syntax structure, in a case that a value of the third syntax element is greater than a second value.”
In response, the Examiner respectfully disagrees. Examiner notes that neither of the added limitations are required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without either the condition happening, in the case that the value of the second syntax element is equal to the first value and in a case that a value of the third syntax element is greater than a second value. The broadest reasonable interpretation of a claims having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.	
For the above reasons, it is believed that the rejections should be sustained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US20210321130A1), hereinafter referred to as Li, in view of He et al. (US 2021/0360289 A1), hereinafter referred to as He. 
Regarding claim 1, Li discloses method of decoding video data, the method comprising:
receiving a profile level tier syntax structure providing level information and, optionally, profile, tier, sub-profile, and general constraints information (See [0116] and Table 5 – profile_tier_level syntax);
decoding a first syntax element indicating a level to which a video sequence conforms, and that is aligned as a second byte of the profile level tier syntax structure (See page [0118] - general_level_idc);
Li does not explicitly disclose receiving general constraints information syntax structure by using a present flag variable in the profile level tier syntax structure
decoding a second syntax element specifying whether first constraint flags are present in the general constraints information syntax structure;
decoding the first constraint flags in the general constraints information syntax structure, in a case that a value of the second syntax element is equal to a first value.
However, He from the same or similar endeavor of video coding discloses receiving general constraints information syntax structure by using a present flag variable in the profile level tier syntax structure (See [0138] - The general constraint sub-structure is present when the corresponding present flag is 1; otherwise);
decoding a second syntax element specifying whether first constraint flags are present in the general constraints information syntax structure (See [0136] and [0137] - general constraint information flags may be categorized into several syntax substructures and each sub-structure may be conditioned by a corresponding present flag (second syntax element) ); and
decoding the first constraint flags in the general constraints information syntax structure, in a case that a value of the second syntax element is equal to a first value (See [0136] - [0138] and TABLES 1-4 – teaching decoding constraint flags in the general constraints information syntax structures when the corresponding present flag is 1).
It would have been obvious to the person of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to modify the teachings  disclosed by Li to add the teachings of He as above, in order to not have to carry some or all general constraint flags, thereby saving signaling bandwidth and processing power (He, [0136]).
Regarding the limitations decoding a third syntax element, specifying a length of an additional byte in the general constraints information syntax structure, in the case that the value of the second syntax element is equal to the first value, and decoding second constraint flags in the general constraints information syntax structure, in a case that a value of the third syntax element is greater than a second value, Examiner interprets these claim features as contingent limitations that depends on a certain conditions that do not necessary need to be reached.
Regarding claim 2, claim 2 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Furthermore, Li discloses that the video decoders (310), (410), and (710) can be implemented using one or more processors that execute software instructions. (See [0110])
Regarding claim 3, claim 3 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Examiner submits that it is known that the art that video compression involves a complementary pair of systems, a compressor (encoder) and a decompressor (decoder). The encoder converts the source data into a compressed form occupying a reduced number of bits, prior to transmission or storage, and the decoder converts the compressed form back into a representation of the original video data by performing the reverse function of the encoder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Examiner, Art Unit 2486